            Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )       Criminal No. 19-CR-10214-IT
                                               )
(1) ALEX YUN CHEONG YUE,                       )
                                               )
       Defendant                               )
                                               )

                      GOVERNMENT’S SENTENCING MEMORANDUM

       The United States moves this Court to sentence Defendant to 46 months of imprisonment

(the low end of the guideline sentencing range), 36 months of supervised release, a fine within the

guideline sentencing range of $20,000 to $200,000, forfeiture of $5,690.67, and a $400 mandatory

special assessment.

Facts and Legal Background

       Defendant Yue is a naturalized United States citizen who lived in South El Monte, Cali-

fornia. He was born in Hong Kong. His alleged co-conspirator was also in Hong Kong, as was

the co-conspirator’s company.

       Defendant violated export controls that protect the United States from threats to U.S. na-

tional security and foreign policy. To do so, the export controls require each person to obtain a

government license before he exports certain important or sensitive goods out of the United States

to a foreign country. Not surprisingly, these controlled commodities include commercial items

that have a military application, especially those that the Secretary of Commerce deems could

make a significant contribution to other countries’ military potential, could damage the United

States’ national security, or are contrary to the foreign policy of the United States. Depending on the

nature of the item, the destination country, the end-use, and the end-user of the item, a validated
           Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 2 of 10




license from the Department of Commerce may be required for export. The Department of Com-

merce cares about the item’s true nature, its true destination country, its true end-use, and its true

end-user because some exports deserve a license because they are safe, and others do not deserve

a license because they pose a national security or foreign policy danger.

       For all exports valued over $2,500 or for which an export license is required, the U.S. seller,

manufacturer, exporter, or its shipping agent must file information with the United States Govern-

ment, which enables the government “to prevent the export of certain items to unauthorized desti-

nations and/or end users.” 15 C.F.R. § 30.1(b). The purpose of this filing requirement is to

“strengthen the U.S. Government’s ability to prevent the export of certain items to unauthorized

destinations and/or end users because AES aids in targeting, identifying, and when necessary con-

fiscating suspicious or illegal shipments prior to exportation.” 15 C.F.R. § 30.1(b). Concealing

information from the Department of Commerce or U.S. Customs Service by failing to file infor-

mation in connection with an export also violates the law. See 15 C.F.R. § 764.2(g)(1).

       Here, Defendant exported, attempted to export, and conspired to export devices from a

company that provided semiconductor and systems solutions to customers in the aerospace, de-

fense, communications, and network data industries. One of its products contained extremely pre-

cise timekeeping technologies, including cesium atomic clocks that were accurate time and fre-

quency standard for use in Global Positioning System solutions, network timing protocols, encryp-

tion programs, and national defense and space applications.

       These cesium atomic clocks are classified by the Department of Commerce as ECCN

3A002.g.2, and controlled for export for anti-terrorism and national security reasons. Defendant

needed a Department of Commerce license to export the cesium atomic clocks from the United

States to Hong Kong from December 23, 2014 on. He never got one, and instead concealed the




                                                  2
           Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 3 of 10




true end-use, the true end-user, and the true destination country from sellers who respected the

export control laws even though Defendant did not.

        In late 2015, Defendant emailed a reseller to obtain cesium atomic clocks and a wideband

distribution amplifier. When the reseller asked Defendant where the atomic clocks would be used,

Defendant responded that he was setting up a plant to research, develop, and produce cordless

phones in Southern California. This was false, and the company he identified himself with was a

front. Defendant intended instead to send the clocks with military applications on to Hong Kong,

for which he needed a U.S. government license. The devices cost about $130,000 before shipping,

about $142,000 with shipping included. Defendant paid for the devices and had them sent to him

in California, thus perpetuating his lie that the end-use and end-user were located in California.

Defendant then shipped the packages to his client in Hong Kong. When doing so, Defendant

falsely listed the packages as containing servers valued between $500 and $2,000. The Court can

infer that Defendant grossly underrepresented the devices’ value in order to minimize the likeli-

hood that the packages would be inspected by U.S. government customs officials and thereby ex-

posed as illegal exports.

        In 2017, Defendant attempted the same charade again, this time with a purchase order for

one cesium atomic clock directly to the manufacturer. When the manufacturer asked Defendant

to fill out a certificate identifying the device’s ultimate end-user, he responded (similar to his prior

lie the year before) that the device would be used by his front company at a lab in California. This

again was false. When the manufacturer asked for further information, Defendant responded that

the product would not be exported. This again was false. When the manufacturer then asked if it

could visit Defendant’s California facility, Defendant canceled the transaction. The Court can




                                                   3
          Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 4 of 10




infer that he did so to prevent them from uncovering his scheme. The manufacturer sent him a

refund of about $68,000, which Defendant then wired to a bank in Hong Kong.

       Neither Defendant, his co-conspirators, nor anybody else associated with them obtained

the U.S. government licenses necessary for the charged transactions or attempted transactions.

       In addition to these transactions, it is worth noting that Defendant anticipated the U.S. gov-

ernment’s need to protect these cesium atomic clocks from being exported even before the U.S.

government required an export license. In May 2012, even before a U.S. license was required,

Defendant sought to export cesium atomic clocks and conceal that they were going Hong Kong.

He did so by misrepresenting to the seller that the end user was in an industrial suburb of Los

Angeles, California, and, when asked whether they would be re-exported to Mexico and Nicara-

gua, affirming that they would be used only in a fictional laboratory outside Los Angeles. De-

fendant repeated this charade again in early 2014, with additional cesium atomic clocks.

       During the presentence investigation, Defendant objected that there was no evidence that

he thought that these early exports to Hong Kong—the ones done before he needed an export

license—were illegal. But Defendant used the same methods of deception in his export transac-

tions both before and after the license requirement, and he has admitted to having acted illegally

and knowingly after a license was required. The Court can therefore conclude that Defendant was

aware of the risks of exporting the clocks even before the law caught up. Although this evidence

does not affect the calculations of Defendant guideline sentencing range, it does demonstrate De-

fendant did not just make a mistake once or twice, but instead acted with deceptive intent over a

number of years. He was just lucky that his first attempts were not actually illegal.

The Sentence

       The government’s recommended sentence of 46 months of incarceration, 36 months of




                                                 4
          Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 5 of 10




supervised release, a fine, and restitution is reasonable both under the sentencing guidelines and

18 U.S.C. § 3553(a).

       Sentencing Guidelines

       The Supreme Court has directed federal trial courts to initially calculate the appropriate

guideline sentencing range under the advisory federal sentencing guidelines. Gall v. United States,

552 U.S. 38, 41 (2007). The sentencing guidelines, the Supreme Court has acknowledged, are

“the product of careful study based on extensive empirical evidence derived from the review of

thousands of individual sentencing decisions.” Id. at 46 (footnote omitted). Moreover, “the guide-

lines are the starting point for the fashioning of an individualized sentence, so a major deviation

from them must ‘be supported by a more significant justification than a minor one.’” United States

v. Martin, 520 F.3d 87, 91 (1st Cir. 2008) (quoting Gall, 552 U.S. at 50).

       This means that the Court’s starting point should be the guideline sentencing range of 46

to 57 months. The parties agree that Defendant’s total offense level is 23 because he evaded na-

tional security export controls, USSG § 2M5.1(a)(1)(A), and accepted responsibility by pleading

guilty, USSG § 3E1.1. The parties also agree that Defendant belongs in criminal history category

I. This puts the sentencing range at 46 to 57 months.

       That might seem harsh, but it merely recognizes how serious it is for a defendant to violate

national security export control laws. The people who decide which military application devices

can go to a foreign country are members of the U.S. Department of Commerce, not the smugglers.

       Sentencing Factors in 18 U.S.C. § 3553(a)

       The government’s recommended sentence is reasonable not only under the guidelines, but

also under the sentencing factors articulated in 18 U.S.C. § 3553(a).




                                                5
           Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 6 of 10




                Nature, Circumstances, and Seriousness of the Offense - § 3553(a)(1), (a)(2)(A)

        The nature, circumstances, and seriousness of the offense warrant a significant sentence of

incarceration. As the Court can see from the facts related above, Defendant did not need to do too

much to commit his crimes. He needed only to create a false company, lie about the products’

ultimate uses and ultimate end-user, take shipment in California to make it look like the end-user

was located there, repackage the products and ship them to Hong Kong with lies on the airbills to

conceal the crime from U.S. customs officials. That is it: some emails, some forms, some repack-

aging, and some lies.

        In other words, Defendant endangered national security controls while putting in minimal

effort and taking minimal risk. And he did so repetitively. This callous disregard to the United

States’ national security and foreign policy interests deserves a significant sentence of incarcera-

tion and a fine.

        It also deserves a significant period of supervised release; one year is not enough. As noted,

this serious series of national security offenses was shockingly easy to do. Defendant could renew

the scheme relatively easily, even given his advanced age and medical conditions. Supervised

release should last the maximum 36 months to ensure he does not engage in it again.

                Respect for the Law, Just Punishment, and Public Deterrence - § 3553(a)(2)(A),(B)

        The same facts dictate a significant sentence of incarceration, fine, and restitution to pro-

mote respect for the law, just punishment, and public deterrence. The crime is so asymmetric—

minimal risks and effort, serious effects—that an insignificant sentence would likely promote dis-

respect for the law, deprive the public of just punishment, and encourage others to take the minimal

risks and effort to violate the law.




                                                  6
          Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 7 of 10




               Specific Deterrence - § 3553(a)(2)(C)

       It might be tempting to think that Defendant has learned his lesson and will not offend

again, especially given his age and minimal criminal history. But, as noted, the offense took little

effort or risk. And Defendant engaged in this behavior over multiple years while he was otherwise

retired. And he did not just start in late 2015: he really began back in 2012, when he thought he

was evading the export controls before it was actually illegal for these goods. Reengaging in this

conduct is a reasonable possibility.

               Comparable Sentences for Comparable Defendants – 1]8 U.S.C. § 3553(a)(6)

       A 46-month sentence is also warranted to keep Defendant’s sentence comparable to the

40-month sentence imposed in United States v. Tao Lin, No. CR-18-1366-PHX-DJH (MHB) (D.

Ariz.), for a defendant who similarly violated the laws controlling the export of military grade

items to China. See, e.g., https://www.justice.gov/opa/pr/chinese-national-sentenced-40-months-

prison-conspiring-illegally-export-military-and-space (last visited Feb. 24, 2021). Granted, some

other export violators have received lower sentences of imprisonment. But even those sentences

indicate that significant imprisonment is a significant component of punishment for exporting con-

trolled military devices overseas.

               Characteristics of the Defendant

       The government acknowledges that two factors might at first blush suggest that Defendant

not be sentenced to imprisonment: the pandemic and Defendant’s age, medical complications, and

impending medical treatment. These concerns are real and important, both generally and also

specifically with regard to Defendant. But, for the reasons given below, neither factor should

lower Defendant’s sentence below what would be ordered in their absence.




                                                  7
          Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 8 of 10




       The pandemic should not cause the Court to impose a lower sentence than usual. The Court

should instead sentence Defendant to whatever term of incarceration it would normally impose,

and then delay Defendant’s date of surrender to the Bureau of Prisons as necessary. This is exactly

what Judge Saris did last August in United States v. Serageldin, Crim. No. 18-cr-10436-PBS (D.

Mass.). In that case, Serageldin was convicted of retaining national defense information at his

home; even though Serageldin was in his late 60s and had health concerns that could complicate

imprisonment during the pandemic, Judge Saris nevertheless sentenced Serageldin to jail and de-

layed his date of surrender to the Bureau of Prisons to a time appropriate given the pandemic. The

government assented to not only that delay, but also to two additional reporting delays, and may

assent to more if necessary. Other courts have recognized a delayed surrender date as an appro-

priate way to balance the public’s need for a sentence of incarceration and an aged defendant’s

need for safety in prison during the pandemic. Consider United States v. Picardo, 2020 WL

6501730 at *3 (D.N.J. Nov. 5, 2020):

               [T]here is an appropriate alternative to address Picardo’s situation amid the
       current pandemic. [The Court] recognizes that Picardo is 65 years old and suffers
       from a number of health conditions, including the effects of having contracted coro-
       navirus earlier this year. It is also true, however, that Picardo was convicted of a
       serious crime of tax evasion, for which the Court imposed a well-considered pen-
       alty. In light of this dilemma, the Government has generously agreed to extend
       Picardo's surrender date by another 90 days and has requested that the Court so
       order this extension. The Court indeed finds that this is an appropriate manner in
       which to balance the need for Picardo to continue his recuperation with his obli-
       gation to serve the sentence imposed by the Court for his criminal offense. Picardo
       expresses his view that a delayed surrender date is an inadequate solution, on the
       basis that the covid pandemic and rate of infection at FCI Fort Dix is unlikely to
       improve within this short time period. The Court, of course, cannot predict the time
       at which the pandemic will subside. It also cannot predict the conditions at Fort Dix
       in three months’ time with regard to the facility's management of coronavirus trans-
       mission. It remains that Picardo has been convicted of a criminal offense and must,
       eventually, serve the sentence imposed by the Court.




                                                8
           Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 9 of 10




Id. (emphasis added). The government assents here to whatever delayed surrender date the Court

deems necessary.

       The government also takes seriously whether Defendant can obtain appropriate medical

care in prison. The government would even assent to continuing the currently-scheduled sentenc-

ing hearing if receiving more medical tests, advice, or records would assist in assessing Defend-

ant’s condition and ability to be treated in prison. On the understanding that Defendant wants to

proceed with sentencing next week, the government asked the Bureau of Prisons whether it could

care for Defendant and, to inform that decision, provided the Bureau with medical facts learned

from the presentence report and with some medical records produced by Defendant. The Bureau

of Prisons Health Services Administrator for the Northeast Region concluded that even with De-

fendant’s conditions and need for treatment, the Bureau could “provide appropriate care for Mr.

Yue should he be sentenced to a term of incarceration and committed to the custody of the BOP.”

See Exhibit, Bureau of Prisons Letter at 3.1

Conclusion

       For all these reasons, the Court should sentence Defendant to 46 months of imprisonment

(the low end of the guideline sentencing range), 36 months of supervised release, a fine within the

guideline sentencing range of $20,000 to $200,000, forfeiture of $5,690.67, and a $400 mandatory




       1
          Before filing this memorandum, the government conferred with defense counsel about
the government should seek leave to file this Bureau of Prisons letter under seal. Defense coun-
sel stated that this would not be necessary.



                                                9
          Case 1:19-cr-10214-IT Document 66 Filed 02/24/21 Page 10 of 10




special assessment.

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney
                                               District of Massachusetts

                                       By:     /s/ Scott L. Garland
                                               Scott L. Garland
                                               Assistant U.S. Attorney


                                        Certificate of Service

       I hereby certify these documents are being filed through the ECF system and will therefore

be sent electronically to the registered participants as identified on the Notice of Electronic Filing.

                                       By:     /s/ Scott L. Garland
                                               Scott L. Garland
                                               Assistant U.S. Attorney

                                       Date: February 24, 2021




                                                  10
